DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Schulte on May 14, 2021.

The application has been amended as follows: 
Amend claim 7 as follows:
An apparatus according to claim 6, wherein the hub comprises a fluid passageway that links the fine [[tube]] tubing to [[the]] a distal end of a connector tube, [[the]] a proximal end of the connector tube being connected to [[the]] an outlet of a fluid pump.

Amend claim 17, line 1 of part (iii) as follows:
(iii) passing [[a]] the catheter through the internal channel of the guide device

Allowable Subject Matter
	Claims 2, 3, 5-11, 13, 14, 17, and 22-26 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:  The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed neurosurgical apparatus and method.  
	The closest prior art of record is Gill (US 20090198218), Harrington (US 20120227746), and Donawick (US 20120041392).  
Regarding independent claim 6, Donawick fails to teach among all the limitations or render obvious the hub also comprises at least one protruding wing that is spaced apart from the head by a small preset distance when the tapered outer surface of the hub and the corresponding taper of the passageway have engaged thereby providing a visual indication of engagement, in combination with the total structure and function as claimed.  
Regarding independent claim 10, Donawick fails to teach among all the limitations or render obvious the catheter comprises at least one protruding wing for securing the catheter to the skull after insertion, in combination with the total structure and function as claimed.  
 Regarding independent claim 17, Gill modified with the teachings of Harrington fails to teach among all the limitations or render obvious the one or more sealing elements are provided at a distal side in the head of the guide device such that the one or more sealing elements are configured to be positioned fully within an outer surface of the skull, in combination with the total structure and function as claimed.  

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783       
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783